DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
There is a typo present in the title of the application. The word “Collison” is interpreted to be a misspelling of the word “Collision.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal; Jayanta, et al. (US 20180033220; hereinafter Pal), in view of Brekke; Darrin William, et al. (US 20170131716; hereinafter Brekke).
Regarding Claim 1,
Pal teaches
	A computing platform comprising: (Pal: Paragraph [0025])
	at least one processor; (Pal: Paragraph [0170])
	a communication interface communicatively coupled to the at least one processor; and (Pal: Paragraph [0170])
	memory storing computer-readable instructions that, when executed by the processor, cause the computing platform to: (Pal: Paragraph [0170])
	…
	send one or more commands directing a first sensor device to provide first source data and directing a second sensor device to provide second source data, wherein the first sensor device is ranked highest on the ranked list of the plurality of sensor devices for a data type corresponding to the first source data and wherein the second sensor device is ranked highest on the ranked list of the plurality of sensor devices for a data type corresponding to the second source data; (Pal: Paragraph [0163], [0171], Figure 1.; The operation of the modules/sensors can be conducted in order, including the order of how they are ranked.)
		receive, from the first sensor device and the second sensor device respectively, the first source data and the second source data; and (Pal: [0028], [0030], [0050], Figure 2.)
		generate, based on the first source data and the second source data, an event output indicating whether a vehicle associated with the first source data and the second source data experienced an event. (Pal: Paragraph [0030]-[0031])
Pal does not teach
access a sensor capability database to determine an accuracy output associated with each of a plurality of sensor devices for each of a plurality of data types; 
		rank, for each of the data types and based on their accuracy outputs, the plurality of sensor devices, resulting in a ranked list of the plurality of sensor devices; 
However in the same field of endeavor, Brekke teaches
access a sensor capability database to determine an accuracy output associated with each of a plurality of sensor devices for each of a plurality of data types; (Brekke: Paragraph [0019], [0045]-[0046], [0062])
		rank, for each of the data types and based on their accuracy outputs, the plurality of sensor devices, resulting in a ranked list of the plurality of sensor devices; (Brekke: Paragraph [0016], [0032]-[0034])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the sending and receiving of data and commands along with the source data of Pal with the ranking of sensors of Brekke for the benefit of enabling a vehicle implementing the disclosed examples to operate in GPS-challenged environments. (Brekke: Paragraph [0015])

Regarding Claim 2, 
Pal, in view of Brekke, teaches
	The computing platform of claim 1, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, (Pal: Paragraph [0165]) further cause the computing platform to: 
	establish a wireless connection with a geographic policy database; (Pal: Paragraph [0165])
Brekke further teaches
	send, while the wireless connection is established and after ranking the plurality of sensor devices, one or more commands directing the geographic policy database to provide an indication of whether use of the first sensor device complies with geographic policies; and (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic emissions, then the vehicle will shut off any sensors that emit that and use the next ranked sensors. Another example is based on environmental conditions where the accuracy of highest ranked sensors drops below a threshold of desired operation. When this occurs, the system will re-rank the sensors in order to utilize one with the highest accuracy.)
	receive, while the wireless connection is established, the indication of whether use of the first sensor device complies with geographic policies. (Brekke: Paragraph [0044]; The system attempts to use the highest ranked sensor for a given task. The system then check if sensor complies with local policies and if it does not, then the sensor is shut off.)
The motivation to combine Pal and Brekke is the same as stated for Claim 1 above.

Regarding Claim 3, 
Pal, in view of Brekke, teaches
The computing platform of claim 2,… (Pal: Paragraph [0165])

…wherein sending the one or more commands directing the first sensor device to provide first source data is in response to determining, based on the indication of whether the use of the first sensor device complies with geographic policies, that the first sensor device complies with geographic policies. (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic emissions, then the vehicle will shut off any sensors that emit that and use the next ranked sensors. Another example is based on environmental conditions where the accuracy of highest ranked sensors drops below a threshold of desired operation. When this occurs, the system will re-rank the sensors in order to utilize one with the highest accuracy.)
The motivation to combine Pal and Brekke is the same as stated for Claim 1 above.

Regarding Claim 4, 
Pal, in view of Brekke, teaches
	The computing platform of claim 2, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, further cause the platform to: (Pal: Paragraph [0165]) 	
	send, while the wireless connection is established and after ranking the plurality of sensor devices, one or more commands directing the geographic policy database to provide an indication of whether use of a third sensor device complies with geographic policies (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic .), wherein the third sensor device is ranked highest on the ranked list of the plurality of sensor devices for a data type corresponding to third source data (Brekke: Paragraph [0016], [0032]-[0034]; During the sensor ranking process, the system will rank which sensors are best for certain conditions or parameters and therefore associates the sensors with their respective data type.); 
	receive, while the wireless connection is established, the indication of whether use of the third sensor device complies with geographic policies; (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic emissions, then the vehicle will shut off any sensors that emit that and use the next ranked sensors. Another example is based on environmental conditions where the accuracy of highest ranked sensors drops below a threshold of desired operation. When this occurs, the system will re-rank the sensors in order to utilize one with the highest accuracy.)
	determine, based on the indication of whether use of the third sensor device complies with geographic policies, that the third sensor device is non-compliant with the geographic policies; (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic emissions, then the vehicle will shut off any sensors that emit that and use the next ranked sensors. Another example is based on environmental conditions where the accuracy of highest .)
	send, after determining that the third sensor device is non-compliant with the geographic policies, one or more commands directing the geographic policy database to provide an indication of whether use of a fourth sensor device complies with geographic policies, (Brekke: Paragraph [0044], [0053]-[0055], [0061]; The system attempts to use the highest ranked sensor for a given task. The system then checks if the sensor complies with local policies and if it does not, then the sensor is shut off. An example of this process is if the vehicle enters a location that prohibits electromagnetic emissions, then the vehicle will shut off any sensors that emit that and use the next ranked sensors. Another example is based on environmental conditions where the accuracy of highest ranked sensors drops below a threshold of desired operation. When this occurs, the system will re-rank the sensors in order to utilize one with the highest accuracy.) wherein the fourth sensor device is ranked second highest on the ranked list of the plurality of sensor devices for the data type corresponding to the third source data; and (Brekke: Paragraph [0034]; The system ranks the sensors based on multiple factors. The forth sensor can be any sensor on the ranked list, including the second highest. The third source data can be any data that is sent from any sensor, including the forth sensor.)
	send, in response to determining, based on the indication of whether the use of the third sensor device complies with geographic policies, that the third sensor device complies with geographic policies, one or more commands directing the fourth sensor device to provide the third source data.  (Brekke: Paragraph [0045]-[0048])
The motivation to combine Pal and Brekke is the same as stated for Claim 1 above.

Regarding Claim 5, 
Pal, in view of Brekke, teaches
	The computing platform of claim 2, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, (Pal: Paragraph [0165]) further cause the computing platform to: 
	determine that event analysis should occur locally at one of the plurality of sensor devices; (Pal: Paragraph [0030]-[0031])
Brekke further teaches
rank the plurality of sensor devices based on available processing power at each of the plurality of sensor devices, resulting in a ranked list of sensor devices by processing power; and (Brekke: Paragraph [0034]; The ranker uses multiple factors which are added to a cost function which can include the processing power of the sensors)
	send one or more commands to the first sensor device directing the first sensor device to determine the event output, wherein the first sensor device is the highest ranked device on the ranked list of sensor devices by processing power. (Brekke: Paragraph [0042])
The motivation to combine Pal and Brekke is the same as stated for Claim 1 above.

Regarding Claim 6, 
Pal, in view of Brekke, teaches
The computing platform of claim 2, wherein the memory stores additional computer- readable instructions that, when executed by the at least one processor, (Pal: Paragraph [0165]) further cause the computing platform to determine that event analysis should occur at the computing platform. (Pal: Paragraph [0132], [0165])

Regarding Claim 7,
Pal, in view of Brekke, teaches
The computing device of claim 6, wherein the determining the event output is in response to determining that the event analysis should occur at the computing platform. (Pal: Paragraph [0132], [0165])

Regarding Claim 8,
Pal, in view of Brekke, teaches
The computing device of claim 7, wherein determining the event output comprises determining, using one or more machine learning algorithms and one or more machine learning datasets, an indication of whether the vehicle experienced an event. (Pal: Paragraph [0110]-[0113], [0169])

Regarding Claim 9,
Pal, in view of Brekke, teaches
	The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, (Pal: Paragraph [0165]) further cause the computing platform to: 
	establish a wireless connection with an event assistance platform; and (Pal: Paragraph [0022]. [0116], [0165])
	send, while the wireless connection is established and to the event assistance platform, the event output and one or more commands directing the event assistance platform to cause display of the event output. (Pal: Paragraph [0132])

Regarding Claim 10, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 11, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.
Regarding Claim 12, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 13, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 14, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 15, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.
Regarding Claim 16, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.
Regarding Claim 17, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 18, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 19, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 20, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/14/2022